DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 	Claim(s) 1-7 and 10-18 are pending in the application. Claim(s) 6 and 8-9 have been canceled. The rejection(s) under 35 U.S.C 103 have been withdrawn in light to amendments made to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1-5, 7 and 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite. 
	As Per Claim 1 and 18, the claim recites “intended instillation environments includes IP61 through and including IP68” however, does not offer any definition as to what an IP61 and IP68 instillation environment entails. The examiner is interpreting said IP61 and IP68 installation environment as being any working environment where the adhesive layer is used. All dependent claims are deemed indefinite. 
Moreover the claims recites “said PTC composition foil having silver or copper busbar…voltage applied between the busbars” There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting said busbar as being a plurality of busbars. 
Moreover, the claims recites “…a heating element comprising a…PTC composition layer….said PTC composition foil…”.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting said PTC composition foil as being a PTC composition layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nehring (US 2016/0121993) in view of Frentzel (US 5993698) in further view of Barfuss (US 2013/0186884) in further view of Parker (US 2011/0297665) in further view of Alper (US 2011/0021103)
As Per Claim 1, as best understood by the examiner, Nehring discloses a construction element [abstract] comprising, 
a) a construction material [Fig. 1, #7; Par. 13; the reference clearly discloses that the honeycomb core is a portion of the panel structure for a floor panel, which the examiner is interpreting as being a construction material. (Par. 26)] with an application of a PTC Heater [Fig. 1, #5] into, onto, or attached to construction material [Fig. 1, #17] ;
 b) a heating element [Fig. 1, #5] comprising a foil comprising a positive temperature coefficient (PTC) composition layer [Par. 26]; 
c) one adhesive layer [Fig. 1, #17; Par. 14; “…the upper cover layer and/or the lower cover layer is formed of a fiber composite material, in particular of a carbon fiber reinforced plastic (CFRP) material, or a glass fiber reinforced plastic (GFRP) material, preferably in the form of prepreg layers. Such CFRP- and GFRP-material is suitable as a cover layer because of its high strength and impact resistance….”; the reference clearly discloses that the layer is made up of glass fiber reinforced plastic material (GFRP), which is known in the art as a type of adhesive] whose adhesive is adapted to survive the working temperature of the heatinq element [Fig. 1, #17] and the intended installation environments including IP61 through and including IP68 and to not react with the PTC composition [Par. 14; “…the upper cover layer and/or the lower cover layer is formed of a fiber composite material, in particular of a carbon fiber reinforced plastic (CFRP) material, or a glass fiber reinforced plastic (GFRP) material, preferably in the form of prepreg layers. Such CFRP- and GFRP-material is suitable as a cover layer because of its high strength and impact resistance….”; the reference explicitly discloses that the adhesive layer has properties of high strength/impact resistance, and thus, it is clear that the adhesive layer can perform the function of “surviving” working temperatures of the already present heating element (17)] 
d) a substrate [Fig. 1, #9] adhered to said adhesive layer [Fig. 1, #17]; and 
e) a connector [Fig. 2, #33 & #35], 
wherein the substrate [Fig. 1, #9] is adapted to protect the heatinq element [Fig. 1, #5] from IP61 through and including IP68 conditions and to incorporate the heating element [Fig. 1, #5] onto or as a part of the construction material composite [Fig. 1, #7]
wherein said heating element [Fig. 1, #5] is applied directly to said construction material [Fig. 1, #17]  and said adhesive layer [Fig. 1, #17]  are embedded between said construction material [Fig. 1, #7] and said substrate [Fig. 1, #9], 
wherein the electronically conductive material is selected from the group consisting of silver, nickel, carbon, carbon black, graphite, graphene, copper, silver coated copper, silver coated graphite, gold, platinum, aluminum, iron, zinc, cobalt, lead, tin alloys and mixtures thereof [Par. 29; “…a plurality of electric conductor paths 27 which are connected to one another by a plurality of PTC-resistor paths 29 comprising a PTC-material. The PTC-material is configured such that its electric resistance increases with its increasing temperature, and in the present embodiment is a polyethylene matrix material provided with carbon black particles…”]
wherein said PTC composition comprises, 
3) an electronically conductive material [Fig. 2, #27; the reference clearly discloses that the heating layer comprises a plurality of PTC-resistor paths, which would inherently have to be comprised of electronically conductive material.].
Nehring does not disclose wherein said PTC composition comprises,
 1) a semi-crystalline material; and 
2) at least two binders comprising a first binder and a second binder; 
wherein the semi-crystalline material has a melt enthalpy qreater than 150 J/, measured according to ASTM E793, and said semi-crystalline material is selected from the group consisting of polyethylene, polypropylene, polvvinvls, nylon, polyethylene terephthalate, polvbutvlene terephthalate, polvoxvmethylene, natural polymers, refined hydrocarbon waxes and mixtures thereof;
wherein the first binder is selected from the group consistinq of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, haloqenated vinyl or vinylidene polymers, polyamide copolymers, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof, and 
wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, ethylene alkyl acrylate copolymers and mixtures thereof.
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses the PTC composition comprises,
a semi-crystalline material [Claim 1]; 
 said semi-crystalline material is selected from the group consisting of polyethylene, polypropylene, polvvinvls, nylon, polyethylene terephthalate, polvbutvlene terephthalate, polvoxvmethylene, natural polymers [abstract; “…a temperature activatable semicrystalline polymer…”], refined hydrocarbon waxes and mixtures thereof;
a first binder [Claim 1] wherein the first binder is selected from the group consistinq of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, haloqenated vinyl or vinylidene polymers, polyamide copolymers, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof. [Col. 3, Lines 15-23; “…is selected from the group consisting of polyethers, polyacrylates, polyamides, polyurethanes and polysiloxanes…”]
Frentzel discloses the benefits of the binder composition in that it provides a film with good uniformity. [Col. 6, Lines 25-30] 
Frentzel discloses the benefits of the semi-crystalline material and the at least one binder in that it enables the polymers to have the unique capability of “off-on” control, which is beneficial to electrical devices utilizing PTCS. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the PTC composition as taught by Frentzel to further include a semi-crystalline material and at least one binder to enable the polymers used in the PTC composition to have “off-on” control. [Col. 2, Lines 50-54]
Neither Nehring nor Frentzel discloses said PTC composition comprises at least two binders, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, poly vinyl alcohol, ethylene alkyl acrylate copolymers and mixtures thereof.
Barfuss, much like Nehring and Frentzel, pertains to a heater comprising a heating layer. [abstract] 
Barfuss discloses said PTC composition comprises at least two binders [Par. 32; the reference clearly discloses the use of binders], and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, ethylene alkyl acrylate copolymers and mixtures thereof. [Par. 32; The binder may be any binder that may bond to fibers made of any of the materials taught herein such as carbon, metallized carbon, a metallized polymer, or a combination thereof. The binder may be water soluble, alcohol soluble, a polyvinyl alcohol (PVA), a polyvinyl nitrate, a polyvinyl acetal, a polyvinyl acetate, a polybinyl butyral, a polyester binder, polyamide, a cross linked polyester binder, or a combination thereof.r] 
Barfuss discloses the benefits of the use of two binders and composition in that they assist in conductive power and can be heated without being melted. [Par. 32]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the binder as taught by Nehring and Frentzel in view of the binder as taught by Barfuss to further include at least two binders, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, ethylene alkyl acrylate copolymers and mixtures thereof to assist in conductive power and can be heated without being melted. [Par. 32]
Neither Nehring, Frentzel nor Barfuss disclose said PTC composition foil having silver or copper busbar on its surface and voltage applied between the busbars. 
Parker, much like Nehring, Frentzel and Barfuss, pertains to self regulating electrical heaters. [abstract] 
Parker discloses a PTC composition [Fig. 6, #600] having silver or copper busbar on its surface [Fig. 6, #610 & #612; Par. 60; “…a first buss bar 610 printed with silver conductive ink, second buss bar 612 printed with silver conductive ink, PTC material 620 may be printed or deposited on a substrate….”] and voltage applied between the busbars. [Par. 60; “…Voltage develops between the interdigitated buss bar fingers 630 and 632 when switch 604 is in a closed state. Consequently, current may flow through PTC material 620 responsive to the temperature of the PTC material…”] 
Parker discloses the benefits of the bussbars in that allows for current to effectively pass through the PTC composition [Par. 60] to aid in better heating. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring, Frentzel and Barfuss in view of the PTC composition as taught by Parker to further include said PTC composition foil having silver or copper busbar on its surface and voltage applied between the busbars to allow for current to effectively pass through the PTC composition [Par. 60] to aid in better heating.
Neither Nehring, Frentzel, Barfuss nor Parker explicitly disclose a semi-crystalline material having a melt enthalpy greater than 150 J/g, measured according to ASTM E793.
Alper, much like Nehring, Frentzel, Barfuss and Parker, pertains to a holt melt adhesive composition comprising a blend of components. [abstract]
Alper discloses a semi-crystalline material having a melt enthalpy greater than 150 J/g, measured according to ASTM E793. [Par. 12-14; the reference clearly discloses that polyolefin polymers, which includes semi-crystalline materials such as polypropylene, polyethylene ect. (https://en.wikipedia.org/wiki/Polyolefin), is known to have an enthalpy of fusion (also known as melting) of up to 250 j/g, under ASTM E793, which overlaps the range as recited in the claim (See MPEP § 2131.03)]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the semi-crystalline material as taught by Nehring, Frentzel, Barfuss and Parker in view of the semi-crystalline material in view of Alper to further include discloses a semi-crystalline material having a melt enthalpy greater than 150 J/g, measured according to ASTM E793 to ensure that the semi-crystalline material is optimized to an extent that would ensure that melting would not occur at low temperatures. [refer to MPEP § 2144.05(II)(B)]
As Per Claim 2, Nehring discloses said heating element [Fig. 1, #5] is covering at least 15% of the surface of said construction material [Fig. 1, #11, 13; as clearly seen in Figure 1, when sandwiched together it is clear that the heating element (5) would cover the entirety of the bottom surface of the construction material (11,13) i.e. greater than 15% of the surface].
As Per Claim 5, Nehring discloses all limitations of the invention except said PTC composition is in a form of an ink, a paste, or a hotmelt. 
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition is in a form of an ink. [Col. 5, Lines 21-23; the reference clearly discloses “…PTC ink…”]
Frentzel discloses the benefits of the PTC composition being in the form of an ink in that provides good repeatability/recoverability properties. [Col. 5, Lines 21-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the PTC composition as taught by Frentzel to further include said PTC composition is in a form of an ink to provide good repeatability/recoverability properties. [Col. 5, Lines 21-25]
	As Per Claim 7, Nehring discloses all limitations of the invention except said PTC composition comprises a semi-crystalline material from 0.5 to 70% by weight of the total composition.
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition comprises a semi-crystalline material from 0.5 to 70% by weight of the total composition. [Col. 10, Lines 40-44; the reference clearly discloses a range overlapping the range as recited in the claim (see MPEP § 2144.05)] 
Frentzel discloses the benefits of the semi-crystalline material in enables the polymers to have the unique capability of “off-on” control, which is beneficial to electrical devices utilizing PTCS. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the semi-crystalline material as taught by Frentzel to further include said PTC composition comprises a semi-crystalline material from 0.5 to 70% by weight of the total composition to allow the material to respond faster to temperature changes. [Par. 44]
As Per Claim 10, Nehring discloses all limitations of the invention except said PTC composition comprises at least the at least two binders from 0.5 to 8.5% by weight of the total weight of the composition.
Barfuss discloses said PTC composition comprises at least two binders from 0.5 to 8.5% by weight of the total weight of the composition. [Par. 32; the reference clearly discloses a range that overlaps with the range as recited in the claim (See MPEP § 2131.03)]
Barfuss discloses the benefits of the binders in that they assist in conductive power and can be heated without being melted. [Par. 32]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring and Frentzel in view of the binder composition as taught by Barfuss to further include said PTC composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition to assist in conductive power and can be heated without being melted. [Par. 32] 
As Per Claim 11, Nehring and Frentzel discloses all limitations of the invention except said PTC composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition.
Barfuss, much like Nehring and Frentzel, pertains to a heater comprising a heating layer. [abstract] 
Barfuss discloses said PTC composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition. [Par. 32; the reference clearly discloses a range that overlaps with the range as recited in the claim (See MPEP § 2131.03)]
Barfuss discloses the benefits of the binders in that they assist in conductive power and can be heated without being melted. [Par. 32]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring and Frentzel in view of the binder composition as taught by Barfuss to further include said PTC composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition to assist in conductive power and can be heated without being melted. [Par. 32] 
As Per Claim 12, Nehring discloses all limitations of the invention except said PTC composition comprises a conductive material selected from the group consisting of silver, nickel, carbon, carbon black, graphite, graphene, copper, silver coated copper, silver coated graphite, gold, platinum, aluminum, iron, zinc, cobalt, lead, tin alloys and mixtures thereof. 
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition comprises a conductive material selected from the group consisting of silver, nickel, carbon, carbon black, graphite, graphene, copper, silver coated copper, silver coated graphite, gold, platinum, aluminum, iron, zinc, cobalt, lead, tin alloys and mixtures thereof. [Col. 1, Lines 40-46]
Frentzel discloses the benefits of the composition of the conductive material in that it significantly increases the electrical resistivity of the PTC composition.  [Col. 2, Lines 55-58]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the conductive material as taught by Frentzel to further include a conductive material selected from the group consisting of silver, nickel, carbon, carbon black, graphite, graphene, copper, silver coated copper, silver coated graphite, gold, platinum, aluminum, iron, zinc, cobalt, lead, tin alloys and mixtures thereof to improve the electrical resistivity of the PTC composition.  [Col. 2, Lines 55-58]
As Per Claim 13, Nehring discloses all limitations of the invention except said PTC composition comprises electronically conductive material from 0.5 to 15% by weight of the total weight of the composition. 
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition comprises electronically conductive material from 0.5 to 15% by weight of the total weight of the composition. [Claim 1; the reference clearly discloses a range that overlaps with the range as recited in the claim (See MPEP § 2131.03)]
Frentzel discloses the benefits of the composition of the conductive material in that it significantly increases the electrical resistivity of the PTC composition.  [Col. 2, Lines 55-58]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the conductive material as taught by Frentzel to said PTC composition comprises electronically conductive material from 0.5 to 15% by weight of the total weight of the composition to improve thermal conductivity to improve the electrical resistivity of the PTC composition.  [Col. 2, Lines 55-58]
As Per Claim 14, Nehring discloses all limitations of the invention except said PTC composition further comprises a solvent selected from the group consisting of ketones, esters, glycol esters, glycol ethers and mixtures thereof.
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition further comprises a solvent selected from the group consisting of ketones, esters, glycol esters, glycol ethers and mixtures thereof. [Col. 8, Lines 4-7; the reference clearly discloses the use of Diethyline Glycol Monoethyl Ether Acetate as a solvent] 
Frentzel discloses the benefits of the solvent composition in that it provides longer screen residency times and ease of handling. [Col. 8, Lines 4-13]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the solvent composition as taught by Frentazel to further include said PTC composition further comprises a solvent selected from the group consisting of ketones, esters, glycol esters, glycol ethers and mixtures thereof to provide longer screen residency times and ease of handling. [Col. 8, Lines 4-13]
As Per Claim 15, Nehring discloses all limitations of the invention except said PTC composition further comprises a solvent selected from butyl glycol acetate, carbitol acetate and mixtures thereof.
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition further comprises a solvent selected from butyl glycol acetate, carbitol acetate and mixtures thereof. [Col. 8, Lines 10-14; the reference clearly discloses the use of Carbitol DE Acetate]
Frentzel discloses the benefits of the composition of the solvent in that it provides longer screen residency times and ease of handling. [Col. 8, Lines 4-13]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the solvent composition as taught by Frentzel to further include said PTC composition further comprises a solvent selected from butyl glycol acetate, carbitol acetate and mixtures thereof to provide longer screen residency times and ease of handling. [Col. 8, Lines 4-13]
As Per Claim 16, Nehring discloses all limitations of the invention except said PTC composition comprises a solvent from 5 to 80% by weight of the total weight of the composition.
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses said PTC composition comprises a solvent from 5 to 80% by weight of the total weight of the composition. [Claim 1; the reference clearly discloses a range that overlaps with the range as recited in the claim (See MPEP § 2131.03)]
Frentzel discloses the benefits of the composition of the solvent in that it provides longer screen residency times and ease of handling. [Col. 8, Lines 4-13]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the solvent composition as taught by Frentzel to further include said PTC composition comprises a solvent from 5 to 80% by weight of the total weight of the composition to provide longer screen residency times and ease of handling. [Col. 8, Lines 4-13]
As Per Claim 17, Nehring discloses wherein said construction element is floor element, wall element or ceiling element. [abstract; the reference clearly discloses “a floor panel...”] 
As Per Claim 18, Nehring discloses a construction element comprising,
a) a construction material [Fig. 1, #11, 13; the reference clearly discloses that the honeycomb core is a portion of the panel structure for a floor panel, which the examiner is interpreting as being a construction material. (Par. 26)];
 b) a heating element [Fig. 1, #5] comprising a foil comprising a positive temperature coefficient (PTC) composition layer [Par. 26]; 
wherein said heating element [Fig. 1, #5] , said first adhesive layer [Fig. 1, #17] and second adhesive layer [Fig. 1, #19] are embedded between said construction material [Fig. 1, #11, 13]  and said adhesive layer are embedded between said construction material and said substrate [Fig. 1, #9];
c) a first adhesive layer [Fig. 1, #17; the reference clearly discloses that the layer is made up of glass fiber reinforced plastic material (GFRP), which is known in the art as a type of adhesive] and a second adhesive layer [Fig. 1, #19], the second adhesive layer [Fig. 1, #19] adhered between the construction layer [Fig. 1, #11,13] and said heating element [Fig. 1, #5]; 
d) a substrate [Fig. 1, #9] adhered to said adhesive layer [Fig. 1, #7]; and 
e) a connector [Fig. 2, #33 & #35], 
wherein the substrate [Fig. 1, #9] is adapted to protect the heatinq element [Fig. 1, #5] from IP61 through and including IP68 conditions and to incorporate the heating element [Fig. 1, #5] onto or as a part of the construction material composite [Fig. 1, #7], and 
wherein said PTC composition comprises, 
1) an electronically conductive material [Fig. 2, #27; the reference clearly discloses that the heating layer comprises a plurality of PTC-resistor paths, which would inherently have to be comprised of electronically conductive material.].
Nehring does not disclose wherein said PTC composition comprises,
a semi-crystalline material; 
said semi-crystalline material is selected from the group consisting of polyethylene, polypropylene, polvvinvls, nylon, polyethylene terephthalate, polvbutvlene terephthalate, polvoxvmethylene, natural polymers, refined hydrocarbon waxes and mixtures thereof;
 at least two binders comprising a first binder and a second binder; and 
wherein the first binder is selected from the group consisting of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, haloqenated vinyl or vinylidene polymers, polyamide copolymers, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof, and 
wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, ethylene alkyl acrylate copolymers and mixtures thereof.
Frentzel, much like Nehring, pertains to a PTC resistor composition for use in electrical devices. [Col. 1, Lines 14-23] 
Frentzel discloses the PTC composition comprises,
a semi-crystalline material [Claim 1]; 
said semi-crystalline material is selected from the group consisting of polyethylene, polypropylene, polvvinvls, nylon, polyethylene terephthalate, polvbutvlene terephthalate, polvoxvmethylene, natural polymers [abstract; “…a temperature activatable semicrystalline polymer…”], refined hydrocarbon waxes and mixtures thereof;
a first binder [Claim 1] wherein the first binder is selected from the group consistinq of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, haloqenated vinyl or vinylidene polymers, polyamide copolymers, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof. [Col. 3, Lines 15-23; “…is selected from the group consisting of polyethers, polyacrylates, polyamides, polyurethanes and polysiloxanes…”]
Frentzel discloses the benefits of the binder composition in that it provides a film with good uniformity. [Col. 6, Lines 25-30] 
Frentzel discloses the benefits of the semi-crystalline material and the at least one binder in that it enables the polymers to have the unique capability of “off-on” control, which is beneficial to electrical devices utilizing PTCS. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the PTC composition as taught by Nehring in view of the PTC composition as taught by Frentzel to further include a semi-crystalline material, said semi-crystalline material is selected from the group consisting of polyethylene, polypropylene, polvvinvls, nylon, polyethylene terephthalate, polvbutvlene terephthalate, polvoxvmethylene, natural polymers, refined hydrocarbon waxes and mixtures thereof a first binder wherein the first binder is selected from the group consistinq of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, haloqenated vinyl or vinylidene polymers, polyamide copolymers, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof to enable the polymers used in the PTC composition to have “off-on” control. [Col. 2, Lines 50-54]
Neither Nehring nor Frentzel discloses said PTC composition comprises at least two binders, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, poly vinyl alcohol, ethylene alkyl acrylate copolymers and mixtures thereof.
Barfuss, much like Nehring and Frentzel, pertains to a heater comprising a heating layer. [abstract] 
Barfuss discloses said PTC composition comprises at least two binders [Par. 32; the reference clearly discloses the use of binders], and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, ethylene alkyl acrylate copolymers and mixtures thereof. [Par. 32; The binder may be any binder that may bond to fibers made of any of the materials taught herein such as carbon, metallized carbon, a metallized polymer, or a combination thereof. The binder may be water soluble, alcohol soluble, a polyvinyl alcohol (PVA), a polyvinyl nitrate, a polyvinyl acetal, a polyvinyl acetate, a polybinyl butyral, a polyester binder, polyamide, a cross linked polyester binder, or a combination thereof.r]
Barfuss discloses the benefits of the use of two binders and composition in that they assist in conductive power and can be heated without being melted. [Par. 32]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the binder as taught by Nehring and Frentzel in view of the binder as taught by Barfuss to further include at least two binders, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, poly vinyl alcohol, ethylene alkyl acrylate copolymers and mixtures thereof to assist in conductive power and can be heated without being melted. [Par. 32]
Neither Nehring, Frentzel, Barfuss nor Parker explicitly disclose a semi-crystalline material having a melt enthalpy greater than 150 J/g, measured according to ASTM E793.
Alper, much like Nehring, Frentzel, Barfuss and Parker, pertains to a holt melt adhesive composition comprising a blend of components. [abstract]
Alper discloses a semi-crystalline material having a melt enthalpy greater than 150 J/g, measured according to ASTM E793. [Par. 12-14; the reference clearly discloses that polyolefin polymers, which includes semi-crystalline materials such as polypropylene, polyethylene ect. (https://en.wikipedia.org/wiki/Polyolefin), is known to have an enthalpy of fusion (also known as melting) of up to 250 j/g, under ASTM E793, which overlaps the range as recited in the claim (See MPEP § 2131.03)]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the semi-crystalline material as taught by Nehring, Frentzel, Barfuss and Parker in view of the semi-crystalline material in view of Alper to further include discloses a semi-crystalline material having a melt enthalpy greater than 150 J/g, measured according to ASTM E793 to ensure that the semi-crystalline material is optimized to an extent that would ensure that melting would not occur at low temperatures. [refer to MPEP § 2144.05(II)(B)]
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nehring (US 2016/0121993) in view of Frentzel (US 5993698) in further view of Barfuss (US 2013/0186884) in further view of Parker (US 2011/0297665) in further view of Alper (US 2011/0021103) in further view of Mikkelsen (US 9392645)
As Per Claim 3, Nehring and Frentzel discloses all limitations of the invention except the thickness of said heating element comprising a foil comprising a PTC composition layer is from 5 µm to 5 mm.
Mikkelsen, much like Nehring and Frentzel, pertains to a method of manufacturing PTC heating elements. [abstract] 
Mikkelsen discloses the thickness of said heating element comprising a foil comprising a PTC composition layer is from 5 µm to 5 mm. [Col. 4, Lines 5-8; the examiner is interpreting the combination of the conductive foil and PTC composition layer as being the heating element. The reference clearly discloses a range that overlaps with the range as recited in the claim (See MPEP § 2131.03)] 
Mikkelsen discloses the benefits of the thickness of the said heating element to reduce the thickness of the heating element that would be difficult to manufacture. [Col. 1, Lines 41-44] 
Therfore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating element as taught by Nehring and Frentzel in view of the heating element as taught by Mikkelsen to further include the thickness of said heating element comprising a foil comprising a PTC composition layer is from 5 µm to 5 mm to reduce the difficulty of manufacturing heating element. [Col. 1, Lines 41-44]
As Per Claim 4, Nehring and Frentzel discloses all limitations of the invention except the thickness of said heating element comprising a PTC composition layer is from 2.5 µm to 100 µm.
Mikkelsen, much like Nehring and Frentzel, pertains to a method of manufacturing PTC heating elements. [abstract] 
Mikkelsen discloses the thickness of said heating element comprising a PTC composition layer is from 2.5 µm to 100 µm. [Col. 4, Lines 5-8; the examiner is interpreting the combination of the conductive foil and PTC composition layer as being the heating element. The reference clearly discloses a range that overlaps with the range as recited in the claim (See MPEP § 2131.03)]
Mikkelsen discloses the benefits of the thickness of the said heating element to reduce the thickness of the heating element that would be difficult to manufacture. [Col. 1, Lines 41-44] 
Therfore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating element as taught by Nehring and Frentzel in view of the heating element as taught by Mikkelsen to further include the thickness of said heating element comprising a PTC composition layer is from 2.5 µm to 100 µm.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but are not found persuasive.
Applicant asserts that Nehring does not disclose the adhesive to meet “IP61 through and including IP68” working environments, however, the claim does not define what said IP61 and IP68 working environments exactly are, and applicant has only provided a vague table in the remarks as to they entail, and thus, the claims have been deemed indefinite as applicant must provide definitions in the claims for such limitations. 
Moreover, applicant assert that the thickness of the present invention is “smaller” than the one taught by Mikklessen, and thus, provide an unexpected advantage over the prior art.
The examiner respectfully disagrees. As stated in the MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")…” That is, in this particular instance, the range as disclosed in Micklessen overlaps the recited range in the claim limitation, and thus reads on the claim. 
Moreover, Applicant asserts that Alper does not disclose the need for a high PTC ratio and thus, the present invention offers a technical advantage over the prior art. 
The examiner respectfully disagrees. As stated in the rejections above, Alper explicitly reads on the range of the claim limitation requiring a melt enthalpy greater than 150 j/g, and thus reads on the claim limitation, as well as being able to perform the function of the instant application considering the claim limitation has been met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                        

/MICHAEL A LAFLAME JR/               Primary Examiner, Art Unit 3761